Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gam (U.S. 20110160387). 
Gam teaches anionically electrodeposited acrylic compositions on metal substrates. See ¶[0009]-¶[0023].  These process steps include immersing the substrate in a bath comprising an anodic eletrodepositable coating composition.  (¶[0016]).  A variety of metal substrates are taught by Gam in ¶[0076] and cold rolled steel panels are exemplified ¶[0092].  The exemplified coating compositions contain polyacrylic polymers (Nurcel acid copolymers with 20% methacrylic acid). (¶[0088] and Table 1). See also ¶[0042]-¶[0050] for other acrylic acid copolymer disclosure.  
The polyacrylic polymers in the electrolytic (anionic electrodeposit bath) anticipates the recited the electrolytic bath comprising an anionic polymer of Claim 1.
Claim 1.
The application of the voltage, curing and then teaching of a layer formed on the metal in ¶[0017]-¶[0020] and also the exemplified coatings anticipates the predetermined voltage step along with the coating of metal alloys of Claim 1.
Gam is silent on the deposited layer being a nano-polymer (NIP) layer as recited by Claim 1.
Review of Applicant’s as-filed specification does not reveal any definition related to the nano-polymer (NIP) recited or any disclosure or examples to guide one of ordinary skill in the art to determine when a deposited layer is NIP or non-NIP. Further Gam teaches the polyacrylic polymers exist with particle sizes from 30-70 nanometers ¶[0064] and Applicant discloses the recited process produces particles with are anionically electrodeposited to form the NIP. (¶[0013] as-filed specification).
As such, as the coatings are anionically electrodeposited from acrylic polymers as recited and these polymers exist in solution as particles similar to that disclosed by Applicant as discussed above, one of ordinary skill in the art is reasonably suggested the resulting coating of Gam must be a NIP coating. 
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
In Table 1 Example E contains 453 / (453 + 2238 + 142 + 886) =12.1wt% solids of the polyacrylic.  This anticipates Claim 2 as the 0.1 difference is reasonably suggested to be encompassed by the term “about” in about 12 wt% by weight.
Claim 3.
The metal alloy substrate is cold rolled steel which is sufficiently specific to anticipate the steel of Claim 8.
Claim 13 recites a product made be a process.  The process is that of Claim 1 but with the additional limitation of the anionic polymer being electrodeposited in the presence of ultrasonic vibrations. The as-filed speciation presents no examples to reasonably suggest a demonstrated structural difference between those polyacrylic deposited with simultaneous ultrasonic vibrations and those without.  As such, Claim 13 is anticipated as the product of the process anticipates the polymer coated metal alloy substrate of Claim 13 and one of ordinary skill in the art is reasonably suggested the structure of the electrodeposited layer will be the same or substantially similar to one in which ultrasonic vibrations where present during the electrodeposition of the layer.  There is no evidence to suggest otherwise at this time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gam (U.S. 20110160387). 
Gam is applied as above under §102.
Gam teaches one embodiment that has ~ 12.1 wt% of the polyacrylic polymer in solution which is near the about 12 wt % range of Claim 2.
Gam teaches the total solids content, of which the polyacrylic polymer is the only solid in the exemplified solutions, is from 10 to 25 percent by weight. ¶[0063]  This overlaps the recited range of Claim 2.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Gam using the exemplified polyacrylic polymers in 10 to 25 wt % solids in the electrolytic solutions bath because Gam teaches this in ¶[0063]
This overlaps the recited range of Claim 2. Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
No demonstration of variations of amounts of the polymers in solution as significant are made in the as-filed specification.
In ¶[0074] Gam teaches the post deposition baking can be done at 150 oC to 250 oC with no indication of time involved.  Removal and heating of the deposited substrate are taught by Gam in ¶[0069-0070] The exemplified curing temperatures and times do not read over the recited range.
It would have been obvious to a person of ordinary skill in the art the time the invention was filed to practice the invention of Gam by baking the deposited at a temperature from 150 oC to 250 oC because Gam teaches this as above.  The exemplified time of baking is 10 minutes and Gam does not teach different amounts of time.  Therefore, one of ordinary skill in the art is reasonably suggested the amount of time is variable and can be take as long or short as desired.  As the exemplified amount near the range recited as opposed to hours difference, this variation of baking time is considered a process condition. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, baking time, through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).
No demonstration of a significant difference in the post depositing bake temperature or time exists in the as-filed specification.
Therefore, for the above reasons, Gam reads over the process steps of Claim 6.

It would have been obvious to a person of ordinary skill in the art at the time the inventio was file to practice the invention of Gam using 100 to 400 volts as the applied current because Gam teaches this in ¶[0073]. This overlaps the range recited by Claim 7.
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
No demonstration of variations of applied voltage in the electrolytic bath as significant are made in the as-filed specification.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gam (U.S. 20110160387) in view of Ritchie (U.S. 4,554,061).
Gam is applied as above under §102.
Gam teaches there is a cathode present but is silent on the material of the cathode. ¶[0068].
Ritchie, working in the field of anionic electrodeposition polymers on metal substrates similar to Gam and Applicant, teaches the cathodic material can be stainless steel, graphite or a noble metal. (Column 3 lines 40-56).  
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It is not disclosed as a block however, this is a difference of size and shape. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (MPEP §2144.04 Section IV A).
There is no demonstration of a significant effect of size and shape of a cathode in Applicant’s process or the type of cathode material.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gam (U.S. 20110160387) in view of Poth (U.S. 6,555,613) and Arora (U.S. 5,104,737).
	Gam is applied under §102.  Gam teaches the metal substrates with the electrodeposited composition have additional basecoat and clearcoat layers applied to them. (¶[0078]  Gam does not teach details of these layers.
	Poth, working in the field of basecoat/clearcoats for automotive finishes, teaches a polyurethane basecoat / clearcoat multilayered solvent free coating system comprising polyurethanes.  (Column 2 lines 15-25)  These coatings have substantially no volatile organic substances and give impervious, stable, glossy coatings. (Column 1 lines 45-50).
	Poth also teaches UV absorbers in the clearcoat layers (Column 9 line 45).
	Arora, working in the field of basecoats/clear coats, teaches the basecoat is applied and then the clearcoat is applied on the surface of the topcoat.  (Column 8 lines 10-24)  Arora also teaches the clearcoats typically contain ultraviolet absorbers. (Column 8 lines 24-30).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Gam by using the basecoat/clearcoat polyurethane layers on top of the electrodeposited polyacrylate metal substrate of Gam because Poth teaches such a system which gives no volatile organic substances when cured and also provides impervious, stable and glossy coatings.  One of ordinary skill in the art would have been motivated to include UV absorbers in the clearcoat because Poth suggests them and Arora teaches them as typically used in clearcoats as discussed above.  
	As both the basecoat and clearcoat layers are polyurethane and the clearcoat is taught as being applied to the basecoat, the above motivated combination of Gam, Poth and Arora would have led one of ordinary skill in the art to a polyacrylic electrodeposited layer on a metal substrate which also has a polyurethane layer on the polyacrylic layer and this polyurethane layer would have another polyurethane layer on it with a UV absorber in it; making this last top layer a 
	Therefore, the layers of Claim 14 and Claim 15 are read over for the above reasons.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 9-12 are allowed. 
	The closest prior art is Gam (U.S. 20110160387) which teaches the claimed processes but for the simultaneous ultrasonic vibration treatment in the processes steps with the predetermined applied voltage.
	The closest prior art that teaches such a simultaneous ultrasonic vibrational treatment during electrodeposition is RU2075557 (See attached English Machine translation).  However, RU2075557 is drawn to electrodeposition of composite diamond containing chromium coatings on metal and fails to teach or suggest anything to do with electrodeposition of polymer coatings.  Additionally, the benefits of the ultrasonic vibrational technique appear to be dependent on the diamond chromium coatings and gas bubbles being present on the surface of the metal substrates.  There is no indication that these benefits would transfer to a polymeric system with any reasonable expectation of success and there is no evidence to suggest gas bubbles on the surface of the metal is an issue in Gam. Further, it is unclear how one of ordinary skill in the art can consider RU2075557 as analogous as it is not drawn to polymeric coating electrodeposition.  In all, the application of the simultaneous ultrasonic vibration treatment during electrodeposition 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/            Primary Examiner, Art Unit 1766